DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 24 Aug 2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 Dec 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3, line 2 “comprises an accumulator” should likely read “comprises the accumulator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alaze et al (US 5,735,314).
The Examiner notes that the claims are directed to an “additive manufactured (AM)” assembly, housing, or passage.  The limitation “additive manufactured” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 1, Alaze et al discloses a hydraulic control assembly (Figure 1).  The assembly comprising: 
A housing (14) having a tubular wall (defining the chamber that the accumulator 16 sits in) defining a bore configured to receive at least one of a hydraulic valve and an accumulator (Figure 1; accumulator 16); and 
a retainer clip (48) configured to selectively secure to the housing such that the retainer clip is movable between a secured position that extends across at least a portion of the bore to retain the hydraulic valve or accumulator within the housing (Figure 1), and an unsecured position that enables the hydraulic valve or accumulator to be inserted into or removed from the bore (Col 2, lines 48-54).  
Regarding Claim 2, Alaze et al discloses a hydraulic passage (41) having a second tubular wall defining a fluid passage (surrounding 41), wherein the hydraulic passage is fluidly coupled to the bore (via 24).  
Regarding Claim 3, Alaze et al disclose where the at least one of a hydraulic valve and an accumulator comprises an accumulator having a plunger and a biasing mechanism. (accumulator 16 has biasing mechanism 42; Figure 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaze et al (US 5,735,314) in view of Szabo et al (US 5,863,077).
Regarding Claim 4, Alaze et al discloses all essential elements of the current invention as discussed above except for where the housing includes a slot formed through the tubular wall, and wherein the retainer clip includes an intermediate arm configured to be received within the slot when in the secured position.  
Szabo et al teach a housing (12 generally) where the housing includes a slot (153) formed through the tubular wall (Figure 1), and wherein the retainer clip (60) includes an intermediate arm (80) configured to be received within the slot when in the secured position (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alaze et al to incorporate the teachings of Szabo et al to where the housing includes a slot formed through the tubular wall, and wherein the retainer clip includes an intermediate arm configured to be received within the slot when in the secured position.  Doing so would be combining prior art elements according to known methods (the retainer clip of Szabo et al with the accumulator of Alaze et al) to yield predictable results (to secure the accumulator within the housing).
Regarding Claim 5, Szabo et al teach where the intermediate arm (80) is coupled to a main body (60 generally) between a pair of opposed arms (64 and 66) configured to clip to the housing (Figure 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753